Citation Nr: 1327338	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for chronic stasis ulcers, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities. 

2. Entitlement to a disability evaluation in excess of 10 percent for steatomatosis prior to August 30, 2002 and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's mother



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico. The VA Regional Office in Hartford, Connecticut (RO) has assumed jurisdiction.

In September 1994 the Board reopened and remanded a previously denied claim for service connection for stasis ulcers and remanded it, and the issue of entitlement to an increased evaluation for steatomatosis for additional development. The Board remanded the case again in October 1996 and August 2001.

In a March 2006 decision, the Board denied the Veteran's claims. In a June 2007 order, the United States Court of Appeals for Veterans Claims ("Court") granted the Veteran's and VA's Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. The Board remanded this case again in October 2007 and May 2012.  

In the May 2012 Remand, the Board noted that the Veteran had raised the issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from stasis ulcers as the result of vein surgery conducted in 1976 at the VA Medical Center in Rio Piedras. The record contains no indication that the Agency of Original Jurisdiction ("AOJ") has performed any development of that issue. 


Therefore, the Board does not have jurisdiction over this issue and IT IS AGAIN REFERRED TO THE RO FOR APPROPRIATE ACTION. THE VETERAN IS ALSO ENCOURAGED TO CONTACT THE RO TO SUBMIT A FORMAL CLAIM IF HE DESIRES TO DO SO. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The RO did not comply with the Board's May 2012 Remand directives regarding the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed stasis ulcer disorder. The Board directed that an examiner express an opinion as to whether the Veteran's stasis ulcers BEGAN during active service, WERE RELATED TO ANY INCIDENT OF service including exposure to herbicides, or WERE CAUSED OR AGGRAVATED (WORSENED) by his service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities. 

In the December 2012 VA medical examination report, the examiner provided an opinion as to whether the Veteran's stasis ulcers were related to service, to include as due to exposure to herbicides, BUT DID NOT PROVIDE AN OPINION ABOUT WHETHER THE DISORDER WAS CAUSED OR AGGRAVATED BY ANY SERICE CONNECTED DISABILITY. 

Other directives are included below, and the case is REMANDED for the following action:

1. Contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA considered or relied on in making its disability determination. In requesting these records, the AMC/RO should follow the current procedures which require that efforts to obtain records in the custody of a Federal department or agency continue until either the records are received or notification is provided that further efforts to obtain them would be futile. All records or responses received should be associated with the claims folder. The Veteran also must be appropriately notified if unable to obtain these records. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, procure an addendum to the December 2012 VA medical examination report from either the December 2012 VA examiner or another qualified clinician. The purpose of the addendum is to assist VA in determining whether the Veteran has stasis ulcers that were caused or aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities. 

The following considerations will govern the addendum:

a) The claims folder and a copy of this remand must be made available to the clinician for review, and the clinician must specifically acknowledge receipt and review of these materials in any reports generated.

b) The clinician's attention IS CALLED to the following: 

i) The reports of the Veteran's April 2003 and February 2004 VA veins examinations.




ii) The report of the Veteran's March 2004 skin examination that addressed his ulcers. 

iii) The report of his November 2009 VA diabetes examination. 

iv) VA treatment records from January and September 1971 showing treatment for stasis ulcers and "huge varicose veins" on both legs. This reflects the earliest treatment for stasis ulcers.

v) The report of the December 2012 examination.

c) The clinician must provide an opinion as to whether the Veteran's stasis ulcers were CAUSED OR AGGRAVATED by his service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities.

d) The clinician must provide a complete explanation  for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the clinician is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Request that the December 2012 VA examiner, after a review of the claims file, clarify his findings regarding the severity of the Veteran's service-connected steatomatosis disability in light of the findings contained in the August 2008 VA medical examination report, indicating that the Veteran's service-connected steatomatosis covered about FORTY PERCENT (40%) of the Veteran's total body area, to include the back, scrotum area, and buttocks; in light of the December 2012 examiner's report that the disorder affected less than FIVE PERCENT (5%) of the total body area (I.E. THE EXAMINER MUST ATTEMPT TO RECONCILE THESE FINDINGS; REPORT ON ANY CHANGES TO THE SEVERITY OF THE SKIN COVERAGE AND ANY OTHER SYMPTOMS.)

If the December 2012 VA examiner is unable to provide the requested clarifications, the Veteran should be provided with an additional VA skin examination to determine the severity of his service-connected steatomatosis. In such a case, the examiner would have to review the evidence of record and provide a response to each of the following: 

i) What percentage of the Veteran's entire body is affected by his service-connected steatomatosis? 

ii) What percentage of the Veteran's exposed body areas are affected by his service-connected steatomatosis?

iii) Does the Veteran's service-connected skin steatomatosis require treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs? If so, specify the duration of treatment during the past 12 month period.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner or clinician for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



